     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 1 of 64    1


 1                        UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
 2
       * * * * * * * * * * * * * * * *         )
 3     UNITED STATES OF AMERICA,               )     Criminal Action
                                               )     No. 21-MJ-00092
 4                      Plaintiff,             )
                                               )
 5        vs.                                  )
                                               )
 6     COUY GRIFFIN,                           )     Washington, DC
                                               )     February 1, 2021
 7                      Defendant.             )     3:43 p.m.
                                               )
 8     * * * * * * * * * * * * * * * *         )

 9

10              TRANSCRIPT OF INITIAL APPEARANCE/DETENTION HEARING
                                CONDUCTED VIA ZOOM
11                     BEFORE THE HONORABLE ZIA M. FARUQUI,
                          UNITED STATES MAGISTRATE JUDGE
12

13
       APPEARANCES:
14
       FOR THE GOVERNMENT:           JANANI IYENGAR, ESQ.
15                                   UNITED STATES ATTORNEY'S OFFICE
                                       FOR THE DISTRICT OF COLUMBIA
16                                   555 Fourth Street, NW
                                     Eleventh Floor
17                                   Washington, DC 20530

18
       FOR THE DEFENDANT:            DAVID B. SMITH, ESQ.
19                                   NICHOLAS D. SMITH, ESQ.
                                     DAVID B. SMITH, PLLC
20                                   108 North Alfred Street
                                     First Floor
21                                   Alexandria, Virginia 22314

22
       FOR PRETRIAL SERVICES:        CHRISTINE SCHUCK
23

24

25
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 2 of 64   2


 1     REPORTED BY:                LISA EDWARDS, RDR, CRR
                                   Official Court Reporter
 2                                 United States District Court for the
                                     District of Columbia
 3                                 333 Constitution Avenue, NW
                                   Room 6706
 4                                 Washington, DC 20001
                                   (202) 354-3269
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 3 of 64             3


 1                 THE COURTROOM DEPUTY:      This is Magistrate Case

 2     21-92, the United States versus Couy Griffin.

 3                 The Defendant is present by video.

 4                 Janani Iyengar representing the Government; David

 5     Smith and Nicholas Smith representing the Defendant.

 6                 Pretrial Services is Christine Schuck.

 7                 This matter is set for an initial appearance and

 8     detention hearing.

 9                 Mr. Griffin?    Can you hear me, Mr. Griffin?

10                 THE DEFENDANT:     Yes, ma'am.

11                 THE COURTROOM DEPUTY:      Perfect.   Please raise your

12     right hand.

13                 (Whereupon, the Defendant was duly sworn.)

14                 THE COURTROOM DEPUTY:      Thank you.    You may put

15     your hand down.

16                 THE COURT:    Thanks so much, Mr. Griffin.          Can you

17     see me?    This is Judge Faruqui right here.

18                 THE DEFENDANT:     Yes, sir.   I see you, your Honor.

19                 THE COURT:    Great.   Thank you so much.

20                 So I am going to start by speaking to you first.

21     I'm going to ask you a few questions.         We'll kind of get

22     things situated for the proceeding today.

23                 One of the things that's obviously tremendously

24     important is to have counsel formally appointed.           I know

25     both Mr. Smiths have been working diligently on your case
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 4 of 64         4


 1     already.    I think they deserve to be recognized for what

 2     they're doing.     Right now, they have not yet been formally

 3     appointed.    That's something I'm going to do today, one of

 4     the reasons this proceeding is really important.           But once

 5     he is formally appointed, then I'm going to shift over and

 6     talk to him.     I'll always give you an opportunity to speak

 7     in these proceedings and make sure that you're being heard

 8     and that, if you have questions, they'll be answered.

 9                  To that end, we're going to go ahead with the

10     procedure.    We've been doing them with video and audio.        It

11     allows us to do it more quickly, due to the ongoing

12     pandemic.    We've not had in-person hearings since, I

13     suspect, April of 2020, so it's been a while.          But I want to

14     make sure that you're able to hear what's going on, that

15     you're comfortable.       Obviously, it's always better to be in

16     person.    Just right now, things aren't safe, so we've been

17     doing this remotely.      I just want to make sure you've had a

18     chance to speak to Mr. Smith and you're comfortable going

19     forward today.

20                  THE DEFENDANT:    Yes, sir.

21                  THE COURT:    Great.   Thanks so much, Mr. Griffin.

22                  So I'm going to start.     You know, you've been

23     sworn in.    So Ms. Lavigne-Rhodes has done that.        It's really

24     important.    I'm going to ask you some basic background

25     questions, very straightforward stuff.         But if for any
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 5 of 64         5


 1     reason you feel like you're unsure or confused about

 2     something I said or if you don't know if you can answer

 3     truthfully, that's not a problem.        It only becomes a problem

 4     if for some reason you can't honestly answer that question

 5     and you still go forward.

 6                  And I understand.      It's the natural -- human

 7     nature is to just answer questions put to you.          But that is

 8     not something that is a good idea today.         Here, if you can't

 9     answer something or you need a minute to think about it,

10     just let me know, because we have to be very careful.           We

11     don't want you to have separate perjury charges or contempt

12     charges in this proceeding.        So it's important that if you

13     don't understand something, if you're unsure, you say, "I

14     need a minute, Judge."      Okay?

15                  THE DEFENDANT:    Sure.   Yes, sir.

16                  THE COURT:   Great.

17                  THE DEFENDANT:    I understand.

18                  THE COURT:   And an incredibly important thing is

19     that I need a promise from you, which is that if we were in

20     the courtroom and you were unsure about something, you could

21     lean over to Mr. Smith and say, "Hey, I don't understand

22     what the Judge is doing" or, you know, you need to speak up

23     and say, "Judge, I've got a question" or "I need to speak to

24     my lawyer.    Can we step back or can" -- and we can clear the

25     courtroom.    All these things we would normally do, but we
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 6 of 64       6


 1     can't do now.     Just because we're proceeding remotely

 2     doesn't mean your rights are any less important or that your

 3     questions are any less important.

 4                 So I need you to promise me that if you don't

 5     understand what's going on or if you need to speak to your

 6     lawyer, let me know.      We'll put you in a breakout room or

 7     we'll make sure we slow down and make sure everything that's

 8     going on is something that you understand.          Okay?

 9                 THE DEFENDANT:     Thank you.    I understand that.

10                 THE COURT:    Great.

11                 So I'm going to begin by asking, as I said, some

12     very basic background questions.        These are questions I ask

13     everybody who appears before me.        It's to make sure the

14     proceedings as they go forward are ones that you are able to

15     understand what's going on and that I feel like -- I feel

16     comfortable that we can go forward.

17                 So I'll start with:     Could you please state your

18     name for the record.

19                 THE DEFENDANT:     Yes, sir.    It's Couy Griffin.

20                 THE COURT:    Thank you.

21                 How old are you?

22                 THE DEFENDANT:     47 years old.

23                 THE COURT:    Great.

24                 How far did you get in school?

25                 THE DEFENDANT:     Some college.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 7 of 64      7


 1                 THE COURT:    Great.

 2                 And have you taken any drugs, medicine or pills or

 3     drank any alcohol in the last 24 hours that would make it

 4     difficult for you to understand what's going on today?

 5                 THE DEFENDANT:     No, sir.

 6                 THE COURT:    Thank you.

 7                 So what we're going to do is I'm going to notify

 8     you of the charges.      Then we're going to talk about your

 9     rights; and part of that will be a right to counsel, so then

10     we'll talk to Mr. Smith.       And then the Government has asked

11     that you be detained pending trial, so we'll see if the

12     parties are ready for a detention hearing today.

13                 If that is the case, then we'll have the detention

14     hearing.    It goes by what's called proffer, which means that

15     the parties don't put on witnesses.        They state what they as

16     officers of the Court believe the facts to be true and make

17     argument.    And you'll hear from the Government, Ms. Iyengar;

18     you'll hear from Mr. Smith; and you'll hear from as well

19     Pretrial Services.      It's the part of the court that makes

20     determinations about whether or not a person is -- whether

21     there are conditions or a combination of conditions that

22     will permit for their release.        So we'll start by going over

23     the charges.

24                 So you've been charged by a criminal complaint

25     with one count of entering or remaining in a restricted
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 8 of 64          8


 1     building in violation of 18 USC 1752(a)(1).          If you're

 2     convicted of this, you can face a term of imprisonment of

 3     not more than one year, a fine of $100,000 or both.             In

 4     addition, the Court may impose a term of supervised release

 5     of not more than one year.

 6                 The purpose of this hearing is to advise you of

 7     this charge and your rights in relation to that.           The Court

 8     will also determine, as I said, custody issues.

 9                 So let's start with your rights.        We have two

10     rights for today.     The first is the right to remain silent.

11     This means you're not required to make any statements or

12     give any statements to any law enforcement officer about the

13     offense for which you have been charged.         If you've said

14     something to them already, you need say no more today.

15     Anything you do say to a law enforcement officer can be used

16     against you in this proceeding or in future proceedings.

17                 Does that make sense?

18                 THE DEFENDANT:     Yes, sir.

19                 THE COURT:    You also have the right to assistance

20     of an attorney to represent you in this case.          You may, if

21     you wish, hire your own lawyer; or if you cannot afford to

22     hire your own lawyer, I will appoint an attorney to

23     represent you at the government's expense.

24                 Do you understand that right?

25                 THE DEFENDANT:     Yes, sir.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 9 of 64       9


 1                 THE COURT:    Great.

 2                 Do you wish to hire counsel on your own or do you

 3     wish to have me appoint Mr. Smith to be your counsel?

 4                 THE DEFENDANT:     I would like Mr. Smith to be my

 5     counsel.

 6                 THE COURT:    Okay.    Now, sometimes people fill out

 7     a financial affidavit.      Other times, more typically what we

 8     do is ask some questions.       And so I'm mindful of the fact

 9     that there's a public line, and I don't want to get too

10     in-depth into your personal finances.

11                 Mr. Smith, I'm sure you can follow up, should

12     there be any confusion or things like that, if there's

13     anything that comes to light.

14                 But I'll just ask you, Mr. Griffin, do you feel

15     like you are able to financially afford at this time -- that

16     you have legal funds that would allow you to afford a

17     counsel of your choice in this matter?         Or do you think that

18     you require the assistance of the Court in appointing

19     counsel?

20                 THE DEFENDANT:     No.   I'm sure I need the Court to

21     appoint counsel.     I can't afford counsel right now.

22                 THE COURT:    Okay.    I find that based on your

23     statement -- and I will always expect the parties -- they

24     have a continuing obligation to inform the Court if it's not

25     the case -- I will appoint counsel for you in this matter.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 10 of 64        10


 1      Mr. Smith is -- both Mr. Smiths are defense counsels.

 2      Normally, you'd see federal public defenders.         There are so

 3      many, frankly, cases right know, the federal public defender

 4      is doing a phenomenal job of really managing all of its

 5      cases.   We're also lucky to have in the District of Columbia

 6      CJA-panel lawyers, so defense lawyers like both Mr. Smiths,

 7      who work in your traditional criminal defense firms who also

 8      as part of their service to the Bar and our community act as

 9      appointed counsel.

10                  So in this instance, Mr. Smith and Mr. Smith have

11      been identified by the Federal Public Defender's Office as

12      CJA lawyers who may be available.        So I'm going to ask them

13      now if they're available.      Does that make sense, kind of the

14      distinction between the Public Defender's Office and how

15      they fit into the system, Mr. Griffin?

16                  THE DEFENDANT:    Yes.

17                  THE COURT:    Great.

18                  So I'll speak with the Mr. Smith that I know

19      better, Mr. David Smith.      But I'm happy to hear from

20      Mr. Nicholas Smith.      Jump in.    I see David Smith is unmuted,

21      so I will go to him.

22                  Mr. Smith, I want to first confirm that you are

23      available to be appointed in this matter and that, if so,

24      you would like to be.

25                  MR. DAVID SMITH:    I am.    I would like to be.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 11 of 64        11


 1                   THE COURT:   Thank you.

 2                   So we will go ahead and appoint you as counsel in

 3      this matter to represent the Defendant.         The Court is very

 4      appreciative of your service and all the CJA panel, all the

 5      work they're continuing to do with all the cases that are

 6      coming in.

 7                   So, Mr. Griffin, after this point forward, I'll

 8      likely be speaking mostly to Mr. Smith.         That doesn't mean

 9      that you can't speak; it just means that you have the right

10      to remain silent.     It's in your best interest if we have

11      Mr. Smith do the talking, because the things that he says

12      can't be used against you in future proceedings, whereas

13      what you say can.

14                   You'll find that, like any person -- again, it's

15      human nature -- you want to respond when someone is saying

16      something.    But it may not be in your best interest.          So

17      let's make sure we let him do the talking; and we'll always

18      give you time to speak to him separately, if that's all

19      right.

20                   THE DEFENDANT:   I understand.     Thank you.

21                   THE COURT:   Just so we can avoid feedback, if

22      you're able to mute your monitor, you should see on the

23      bottom of the screen a mute option.        If you can do that,

24      that will allow the court reporter to make sure she can get

25      a good record.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 12 of 64        12


 1                  Great.   Thank you.

 2                  Mr. Smith, before the detention hearing, the last

 3      right I want to cover is the Defendant's right to full

 4      evidence in this case, what's commonly described as

 5      exculpatory evidence.      Congress amended Rule 5 recently and

 6      stated that the Government must produce all that evidence.

 7      And so pursuant to Rule 5(f), I'm ordering the United States

 8      to produce all exculpatory evidence as that term is defined

 9      in the case of Brady versus Maryland and its related cases.

10      Not doing so in a timely manner may result in sanctions,

11      including exclusion of evidence, adverse jury instructions,

12      dismissal of charges and contempt proceedings.

13                  Ms. Iyengar, I'll turn to you next.        I wanted to

14      see if you are prepared to go forward with the detention

15      hearing today, if you continue to ask for detention and, if

16      so, under what basis, and if we should plan to go ahead by

17      proffer.

18                  Oh, I think you're on mute, Ms. Iyengar.

19                  MS. IYENGAR:    Yes, your Honor.     The Government is

20      asking to go forward with the detention hearing.          We're

21      seeking detention under 3142(f)(2)(A).        And the Government

22      submitted a [indiscernible] as part of its request for

23      detention, and so we would be asking to proceed by proffer

24      at this point.

25                  THE COURT:   Thank you.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 13 of 64       13


 1                  Mr. Smith, are you prepared to go forward as well?

 2                  MR. DAVID SMITH:    Yes.

 3                  THE COURT:   Thank you.

 4                  And we received extensive briefing from both

 5      parties on this matter, which has been put on the docket.           I

 6      am appreciative from both parties, the Government and the

 7      defense side, that you all have briefed the issues so

 8      thoroughly.

 9                  Please, Ms. Iyengar, why don't you proceed.

10                  MS. IYENGAR:    Yes, your Honor.

11                  So I think, as the Government laid out in the

12      motion that it submitted in favor of detention, the

13      Government believes the Defendant is a flight risk at this

14      point and therefore needs to be detained.         As we stated in

15      our -- the motion that we submitted, the Defendant does not

16      have any ties to the District of Columbia that the

17      Government is aware of.      He did cross state lines in order

18      to commit this offense.

19                  And I understand the argument that the defense

20      made in the response to the Government's motion that the

21      Defendant did not actually breach the inside of the Capitol

22      that day; but the evidence that the Government has that was

23      laid out in the motion that was submitted clearly shows that

24      the Defendant did go past barriers that were set up, that it

25      was clear that the area that he was in, which was an area
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 14 of 64   14


 1      that was restricted, and he was aware that that was an area

 2      that was restricted.

 3                  Not to mention the fact that he then subsequently

 4      went to the area where the Inauguration was held on January

 5      20th during the course of the riot at the Capitol.

 6                  The other concern that the Government has in terms

 7      of releasing the Defendant at this point is that he made a

 8      statement during a public county council meeting that he was

 9      going to return to the District of Columbia for the

10      Presidential Inauguration, that he was going to hold

11      basically a second rally and that he was bringing firearms

12      with him for that purpose.

13                  And it is -- statements like that just are very

14      concerning to the Government about whether it's a good idea

15      to release the Defendant back into the community at this

16      point.

17                  So I think, based on all of that information, the

18      Defendant's conduct in this case and the fact that he

19      doesn't have ties to the District, we don't believe it's a

20      good risk for release at this point.

21                  THE COURT:   Thank you, Ms. Iyengar.

22                  So as I understood it, in the Government's

23      detention memorandum you also made some requests with the

24      same facts, but also under the prong of the obstruction of

25      justice.   Is that right?     Or --
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 15 of 64       15


 1                  MS. IYENGAR:    Yes, your Honor.     We did also make

 2      the same arguments, basically, with respect to the

 3      obstruction issue as well.

 4                  THE COURT:    Thank you.

 5                  I'll go to Pretrial Services.       I believe

 6      Ms. Schuck is the phone.      Ms. Schuck, are you there?

 7                  THE PRETRIAL SERVICES OFFICER:       Yes, your Honor.

 8      Christine Schuck, Pretrial Services.

 9                  THE COURT:    Thank you, Ms. Schuck.     Again, as

10      always, I'll just take a moment to thank Pretrial Services

11      for the incredible work that they are doing right now with

12      the enormous filing of cases, the professionalism.          It is

13      always appreciated.      I've received a lot of emails in other

14      cases from you late over the weekend.        So thank you for your

15      continued hard work.

16                  I'd like to hear on this matter Pretrial's

17      recommendation in terms of -- is it release or detention?

18      And putting it on the record.

19                  THE PRETRIAL SERVICES OFFICER:       Based on the

20      Defendant's criminal history, Pretrial's recommendation is

21      to -- that he may be -- should the Court decide it's

22      appropriate, he may be released with the following

23      conditions:    that he report to Pretrial Services weekly by

24      phone; that he verify his address with Pretrial Services;

25      that he notify Pretrial Services in advance of all travel
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 16 of 64   16


 1      within the continental United States, and the Court is to

 2      approve all other travel.

 3                  He's not to possess any firearms.       He is to

 4      contact Pretrial Services probably -- we would say by

 5      February 4th for him to be interviewed by telephone because

 6      we do not have any residential or personal, you know,

 7      history on him.

 8                  Also, report as soon as possible to Pretrial

 9      Services any contact with law enforcement, to include

10      arrests, questioning or traffic stops; not to obtain a

11      passport or other international travel document; surrender

12      any passports he may have to the Pretrial Services Agency

13      for the District of Columbia; to stay out of the District of

14      Columbia except for court or pretrial business or meetings

15      with his attorney; and not to illegally possess or use a

16      narcotic drug or other controlled substance.

17                  Again, this recommendation is solely based on his

18      criminal history.

19                  THE COURT:   Thank you, Ms. Schuck.

20                  Mr. Smith, I'm happy to hear from you.

21                  MR. DAVID SMITH:    Yes, your Honor.

22                  First, I'd like to clear up some things that sort

23      of have arisen in this case and that I think are important

24      to clear up:

25                  First of all, I want you to know that he took his
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 17 of 64       17


 1      COVID test at the jail, and he's now in population rather

 2      than in isolation.

 3                   We've already -- through the whole issue of

 4      whether he should be present here, he's obviously present

 5      and willingly present.

 6                   Here's an important thing:     You know, during the

 7      prior hearing, you thought that he had refused to speak with

 8      you on the cell phone.      But actually, he has explained to us

 9      that he misunderstood what the jail guards were telling him

10      when they brought the cell phone into the cell for him to

11      use.   Like me, he's hard of hearing.       And the guards were --

12      the two guards were both wearing their masks, and he had

13      difficulty understanding what they were saying because of

14      the hearing problem and the guards' masks.         And he thought

15      that they were telling him there was a call from a lawyer

16      who wished to represent him.       And that's why he said, "I

17      don't want to talk to him" and, you know, "I want to talk to

18      my son," his 7-year-old son.

19                   THE COURT:   Mr. Smith, I don't want to interrupt,

20      because I appreciate, as I said, your thoroughness and your

21      diligence.

22                   You don't need to explain to me, frankly, if --

23      well, as a preliminary matter, I'm happy to hear that the

24      Defendant has been able to take the steps that were under

25      his control to get out of isolation, because I think that,
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 18 of 64         18


 1      as you describe, it was a very challenging and difficult

 2      situation he was in.     Obviously, I think the jail staff is

 3      limited in what they can do when someone may have COVID that

 4      comes in.    They have to protect the other folks in the

 5      prison as well as themselves.

 6                  But it's -- I'm happy to hear the Defendant is

 7      out, I mean, in the general population now and that he has

 8      been tested.    That in my mind makes a lot of sense.

 9                  And I certainly do not hold against him anything

10      that happened in the previous hearings.         I think it's very

11      easy, frankly, to be confused as to what's going on or

12      confronted; and that at the end of the day, as long as the

13      Defendant's respectful now, which he has demonstrated

14      clearly that he is, that is for the past and of no matter at

15      the moment.

16                  So I certainly [indiscernible] from that.           I would

17      not be at my best in those circumstances.         So I do not

18      expect anyone else.     I hold everyone to at least the minimum

19      standard of:    What can I do or what would I do walking in

20      the Defendant's shoes?      So there's no concern on my end for

21      that at all.    I am solely focused on the arguments that the

22      Government has made today.

23                  MR. DAVID SMITH:    Thank you very much, your Honor.

24                  So turning now to the detention issues:        As you

25      know, we filed a pretty comprehensive 22-page brief on
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 19 of 64        19


 1      January 27.    And I'm sure the Court has read it, so I don't

 2      need to repeat everything I said in that memo.

 3                  THE COURT:   One second, Mr. Smith.

 4                  Ms. Schuck, can you mute your line?        We're just

 5      getting some feedback from your line.

 6                  THE PRETRIAL SERVICES OFFICER:       I was muted, your

 7      Honor.

 8                  THE COURT:   It's still coming over to you, saying

 9      that there's background noise there.        If you could just try

10      again, I'd appreciate it.      If not, no worries.

11                  Mr. Smith, continue.

12                  MR. DAVID SMITH:    Thank you, your Honor.

13                  And I would note that the Government has not

14      responded to our brief in writing.        They haven't filed a

15      reply, although there was time to do so.

16                  So mainly our arguments really stand completely

17      unrebutted.    And I just wanted to note that for the record,

18      I'm not going to waste time.       I'm just going to briefly

19      summarize why the Government's request for detention clearly

20      fails the test.

21                  So first, let's talk about a few facts here.

22      Unlike many of the other people who have received a lot of

23      media attention, which I've been able to read in the

24      newspapers, Mr. Griffin is only charged with a single

25      misdemeanor offense, whereas in other cases the Defendants
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 20 of 64         20


 1      have been charged with multiple offenses that are much more

 2      serious than the offense he's charged with.

 3                  And I have read in the Washington Post -- and I

 4      think we cited this article in our brief -- the Defendants

 5      who have been charged with the misdemeanor offense that

 6      Mr. Griffin has been charged with have on a number of

 7      occasions been given pretrial diversion or, if they pled

 8      guilty or were convicted after trial, they received a very

 9      short sentence, sometimes shorter than the amount of time

10      Mr. Griffin has already been in custody at the DC Jail.

11                  So why is any of that important?       Well, for one

12      thing, it certainly suggests that he would be very foolhardy

13      if he were to flee, as the Government says there's a serious

14      risk of him fleeing.     I think that's completely unsupported

15      by the facts in the case.

16                  As Probation just said, he has no criminal record

17      except for a very old DUI.      He's lived his entire life in

18      Southern New Mexico.     He has a loving family.      He is an

19      elected official of the county in which he lives.          In other

20      words, he's part of the county government.         He's been

21      gainfully employed since the 1990s without any break that

22      I'm aware of.

23                  And, I mean, luckily, you've had a chance to see

24      and speak with him.     He's not a crazy person, even though he

25      has made some, you know, unfortunate statements, which
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 21 of 64         21


 1      without making those statements he probably wouldn't be

 2      here.

 3                  [Unidentified voice coming over the video feed.]

 4                  MR. DAVID SMITH:    So -- I don't know who's

 5      speaking.

 6                  But we cited the Lemon case from the DC Circuit, a

 7      1983 decision, saying that statements such as the one that

 8      Mr. Griffin made, which the Government is rightly concerned

 9      about, cannot be considered for purposes of determining

10      whether to grant someone pretrial release.

11                  And it's interesting:     The Lemon case cites

12      another case, Williamson versus United States.          It's a 1950

13      Second Circuit decision, which is a very interesting

14      decision.    The decision is by Supreme Court Justice Robert

15      Jackson, considered one of the greatest of all Supreme Court

16      justices.    He was on the Supreme Court at the time.           And

17      Mr. Williamson was -- had already been convicted in a Smith

18      Act case, where he was accused of seeking to overthrow the

19      United States government.      And he was -- he had petitioned

20      for cert to the Supreme Court.

21                  And so Justice Jackson as part of the Second

22      Circuit panel, strangely, was writing an opinion on whether

23      he should get bail.     And in that opinion, which is cited by

24      the DC Circuit, Justice Jackson said that statements made by

25      the Defendant, which are similar or worse, perhaps, than
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 22 of 64         22


 1      what Mr. Griffin said during a council -- during a meeting

 2      of the Otero County government -- should not be considered,

 3      must not be considered in deciding whether to grant bail.

 4      In that case, it was bail pending a petition for certiorari.

 5      The Defendant, Mr. Williamson, had already been convicted of

 6      a serious offense under the Smith Act for which he could

 7      have been imprisoned for decades, unlike Mr. Griffin, who's

 8      facing a misdemeanor charge.

 9                  So I think that the decision in Williamson by

10      Justice Jackson is striking, I think, for the light it sheds

11      on this case because the Government, even though they're

12      rightfully concerned about the statement that he made in the

13      council, they are overreacting to it.        And I doubt that

14      they've read Lemon or Williamson, because they certainly

15      should discourage the Government from even seeking detention

16      in this case based on his statement, because that's really

17      all they have.

18                  The fact that he doesn't live in the District of

19      Columbia is really insignificant.        And there really is no

20      other basis for detaining him.       There's no basis for finding

21      that he would be a risk of flight whatsoever.

22                  And there's even, I mean, just as weak a case for

23      the second theory, which is that he would obstruct or

24      interfere with a witness against him or a juror.          I mean,

25      the Government made no effort to support that.          I note that
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 23 of 64        23


 1      the Government didn't even mention that second theory until

 2      you prompted them as to whether they were still relying on

 3      that second theory.     The only thing that Ms. Iyengar

 4      mentioned initially was the argument that Mr. Griffin is a

 5      serious flight risk.     And he certainly is not a serious

 6      flight risk.    There's really no support for that either.

 7                  So let's see.    There's really no factual or legal

 8      basis for the Government's contentions.         And moreover, even

 9      if there was concern that he could be a risk of flight, that

10      concern can certainly be eliminated by the conditions that

11      the Court is free to impose.

12                  And we would suggest that the conditions that were

13      just proposed by the pretrial services officer, Ms. Schuck,

14      are sufficient, more than sufficient, to assure his

15      appearance in court whenever it's required.

16                  And the statute, 3142(c), says conditions that

17      will reasonably assure his appearance.        You can never in any

18      case guarantee that a person will show up; and we made that

19      point in the brief.     Studies have shown that something like

20      1 to 1 and a half percent of individuals granted pretrial

21      release fail to show up.      And Mr. Griffin is certainly not

22      going to be one of that 1 percent or 1 and a half percent

23      that don't show up.

24                  I just wanted to mention another thing:        If he was

25      to be denied release, he would fall behind on his mortgage
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 24 of 64        24


 1      payments and his child support payments for his 7-year-old

 2      son and he would not be able to continue to serve his

 3      constituents in Otero County, New Mexico.         Those are

 4      additional reasons to grant him pretrial release.

 5                   And if the Court has any questions about any of

 6      this, I or Mr. Griffin will be happy to answer those

 7      questions.

 8                   Thank you very much for hearing me out.

 9                   THE COURT:   Thank you, Mr. Smith.     I appreciate

10      both the depth of your research and pulling cases from quite

11      a long time ago.     I appreciate your advocacy.      I think it's

12      helpful to think about those things.        These are important

13      issues; and we have to dig deep into them to make sure we're

14      making the right decision ultimately, that I am.

15                   That is also about the collateral consequences.

16      This is the most difficult part of a detention decision, is

17      that -- what happens to family members, what happens to

18      making mortgage payments, these things that make this such a

19      hard thing to do for magistrate judges as we sit here and

20      try to make the right decision about whether there are

21      conditions or a combination of conditions that can assure

22      the appearance of the Defendant and in this instance

23      preclude any obstruction of justice.        There's no easy

24      answer, because on all paths there are pitfalls and dangers.

25                   And so I'll hear from Ms. Iyengar and see if
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 25 of 64       25


 1      there's anything else she wants to add.

 2                   Ms. Iyengar, I will note that I didn't think

 3      [indiscernible] was necessary in this.        I think the defense

 4      has stated their basis for release and the Government has

 5      stated their basis for detention.        I think that they are

 6      [indiscernible].     I don't know that there is really much of

 7      a factual dispute.     I think it's just:     How should the facts

 8      be applied?    But I'm happy to hear -- please don't feel

 9      obligated.    But if there's anything you'd like to add, I'm

10      happy to hear it.

11                   MS. IYENGAR:   Yes, your Honor.

12                   I don't think there's anything that I'd like to

13      add in terms of any argument to be made for detention.          I

14      think at this point we're just resting on the papers.

15                   THE COURT:   Thanks so much, Ms. Iyengar.

16                   Mr. Griffin, I spent a lot of time reading your

17      documents, reading the Government's, looking at the cases

18      that are similarly situated.       I think that's one thing that

19      we'll touch upon here.

20                   You know, there's essentially two things normally

21      in a detention hearing we look at:        Normally we look at

22      dangerousness to the community.       Here, that's not something

23      that we're considering because of the charges that have been

24      brought.   The Government has not requested that you be

25      detained by that standard.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 26 of 64      26


 1                  Rather, they ask that I find that there's no

 2      condition or combination of conditions that will reasonably

 3      assure your appearance in a future proceeding because you

 4      are a serious risk of flight.       Not a risk of flight, not an

 5      ordinary risk of flight, but a serious risk of flight.

 6                  In addition, they say that you pose an

 7      obstruction-of-justice threat in this matter.         For those

 8      reasons, they say that we should go through the four factors

 9      of the Bail Reform Act, which is:        the history and

10      characteristics of the Defendant; the nature and

11      circumstances of the offense; the weight of the evidence;

12      and the danger to the community/the general flight risk.          So

13      we'll go through those there.       And I'll go through and

14      explain why I rule ultimately the way that I do rule and,

15      you know, as I go through that, how that factors into my

16      analysis.

17                  Ultimately, my decision is not the final decision.

18      Chief Judge Howell remains in waiting if for any reason

19      either the Government or Mr. Smith -- if you do not approve

20      of my findings.     You have the opportunity to appeal to the

21      Chief Judge and seek her guidance.        She will review it; I

22      think she will take into consideration what I have to say,

23      but she will ultimately make her decision based on the law

24      and the facts as she sees fit.       She has had a few of these

25      recently, and I think she is always available to hear from
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 27 of 64           27


 1      defendants, be it today, tomorrow, or from the Government,

 2      whenever it is that they want to have a decision

 3      reconsidered.

 4                  One thing I'll note before I go into the four

 5      factors is in looking at similarly situated cases -- I think

 6      Mr. Smith makes a compelling argument that we've looked --

 7      we have to look at similarly situated cases.         We look at

 8      similarly situated cases not just as to this one instance,

 9      of a riot, what the Government has described in its

10      pleadings as an insurrection, what the defense describes as

11      the exercise of First Amendment rights.

12                  There are those similarly situated cases.           There

13      are cases that came before me prior to these cases, which my

14      colleagues and I looked at, that involve people trying to

15      enter the premises of the White House, usually making it to

16      the Ellipse, not even past there, where they're stopped by

17      Secret Service officers.      So I looked to those cases and

18      looked overall at the panoply of criminal cases that have

19      come before me.

20                  I think it's worth noting for the record that, as

21      Mr. Smith notes, in most cases -- his statistic is 77

22      percent of cases -- the Government asks for detention.            And

23      I think that his argument is that it's overkill, that

24      essentially the Government is always asking for it, so they

25      lose credibility because in fact only in 1 percent of cases
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 28 of 64       28


 1      people do not appear or fail to appear.

 2                   I think it's important that we look at these

 3      factors of these cases.      In these cases, the Government has

 4      been taking a very measured approach.        I think there are

 5      many people, particularly people who, maybe until

 6      recently -- you know, it's interesting to see sort of how

 7      people change their minds about things.         Until recently,

 8      there was not quite the same feelings about detention and

 9      incarceration as there are today.

10                   But I stand today, you know, looking at the

11      literature and cases before me, and I see that the

12      Government is quite judicious in whether they're asking for

13      detention.    And that has to inure to their credit.        Where

14      they rarely ask for detention, in the instances that they

15      do, I really have to dig deep and think that:         Is this

16      something that we're taking the Government as -- they're

17      going by proffer, so we take them at their word -- that they

18      think there are conditions here that are unique?          And that's

19      what the Government is saying.

20                   So, far from the 77 percent, from my just rough

21      estimate, it's certainly far less than 50 percent of cases,

22      maybe even less than a quarter of cases where the Government

23      has asked for detention in these matters.         So when they do

24      ask for detention, I think they're making a more powerful

25      claim.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 29 of 64         29


 1                  I will now go through the four factors.        Before I

 2      do, I think one thing I will note is, to me, the

 3      Government's argument is that you have to boil it down.

 4      Right?   What is it?     And at bottom, to me, is that this is

 5      what the Government says:      On Page 7 of their brief, they

 6      say:   If the Defendant denies the authority of the lawfully

 7      elected President of the United States, whose election was

 8      certified by the Congress of the United States, certainly he

 9      would deny the authority of judicial officers.

10                  So that, to me, appears to be the Government's

11      argument, is they believe that the Defendant does not --

12                  [Unidentified voice coming over the video feed.]

13                  THE COURTROOM DEPUTY:     Your Honor, I'm not sure

14      where that is coming from.

15                  THE COURT:    We have your box lighting up,

16      Ms. Schuck, but I don't know if that's you there.

17                  THE COURTROOM DEPUTY:     I don't think that's her.

18      I don't know where that's coming from.

19                  THE COURT:    I see everyone else is muted.

20                  Ms. Schuck, are you there?      Did you hear that?

21                  THE PRETRIAL SERVICES OFFICER:       I didn't hear

22      anything, your Honor.      And I'm muted.

23                  THE COURT:    Got it.   I don't know why it's going

24      back to you.

25                  Ms. Lavigne-Rhodes, can you just go ahead and
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 30 of 64         30


 1      mute?    And perhaps her line is getting crossed.        If we need

 2      to, we'll just unmute Ms. Schuck.

 3                  THE COURTROOM DEPUTY:     Yes.   We'll see if that

 4      helps.

 5                  THE COURT:   Okay.    We'll continue.

 6                  So, as I said, it appears to me that the

 7      Government's main argument is that they believe that the

 8      Defendant does not believe essentially in the legitimacy of

 9      the current democratic government and that, because of that,

10      how can I fashion conditions or a combination of conditions

11      of release that I can reasonably believe that he will follow

12      if he does not believe in the authority of the people who

13      are in fact the duly elected and lawfully authorized

14      government?    So that seems to me to be their argument.

15                  You know, they say the Defendant has no ties to

16      the Washington, DC, community; they make the other arguments

17      that we frequently see.      But that is not -- I don't think

18      that is what distinguishes, as it appears to me, this case

19      from the other Capitol riot cases.

20                  What it appears to me to be is that --

21      Ms. Iyengar, is that a fair statement, do you think?            I

22      mean, it's in your brief.      But that is perhaps your

23      argument.    Is that fair?

24                  MS. IYENGAR:     Yeah.   Well, I think that's

25      definitely a big part of the heart of our argument.             I think
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 31 of 64     31


 1      that in addition to, you know, the statements that were made

 2      and then the fact that he was subsequently arrested outside

 3      of the Capitol Building when he returned to the District.

 4      All of that taken together is really the heart of our

 5      argument.

 6                  THE COURT:    Thank you, Ms. Iyengar.

 7                  So those are the four factors.

 8                  Mr. Griffin, I don't like to -- my colleagues and

 9      everyone does think differently.       I will tell you up front

10      that, unfortunately, I don't find that release is

11      appropriate in this instance.       And I will describe why.

12      I'll make a record.      And you have the opportunity after you

13      hear my findings, as I said, to speak to your lawyer and

14      consider how you want to go forward in terms of seeking any

15      reconsideration either now, with me, or at times later with

16      the Chief Judge.

17                  And so I will start with the nature and

18      circumstances of the offense.       The Chief Judge in the

19      Barnett case described what I think I have mentioned in

20      previous hearings, is that it's difficult to square the

21      title of these offenses and the punishment with the nature

22      of the offense.

23                  The nature of the offense, you know, is something

24      that is quite [indiscernible].       It is what appears to be,

25      based on, again, the Government's proffer -- that's all I
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 32 of 64      32


 1      can go by here -- is that this was an organized attempt to

 2      stop the lawful administration of the democratic process.

 3                  The Defendant states in his opposition that he

 4      believes that in fact even the elements of the crime might

 5      not be met, because he states that there's no indication, on

 6      Page 4 into Page 5 -- there's no indication that the

 7      Defendant knew that the Capitol grounds was where a person

 8      protected by the Secret Service was or would be temporarily

 9      visiting.

10                  I think that that of many things is beyond

11      implausible.    The Defendant and the people who came to march

12      on the Capitol on January 6th were well aware.          They did not

13      choose that date randomly.      It was because it was when the

14      Electoral College was being certified and when the

15      transition of power was at its crescendo.         The Vice

16      President was there and members of Congress were there, all

17      of whom certainly are known to be protected by the Secret

18      Service.

19                  So the nature of this offense is not a simple

20      misdemeanor offense.     This is an offense that at bottom was

21      an attempt to stop democracy from moving forward because

22      people were unhappy about the results of an election.

23                  Now, that -- they have a right to be unhappy.

24      They have First Amendment rights.        And Mr. Smith, I think,

25      has provided compelling reasons we have to consider and
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 33 of 64       33


 1      protect those First Amendment rights.        That's absolutely the

 2      case.

 3                  However, what is not the case is that people can

 4      forcibly enter grounds where that process is ongoing and

 5      attempt to stop it.

 6                  I think Ms. Iyengar is right that we do look to

 7      the Defendant's statements, not the dangerousness or not to

 8      limit his First Amendment rights.        We would never want to

 9      chill that.    However, we do have to try to understand his

10      state of mind and understand if he's in a state of mind

11      where he could respect conditions or a combination of

12      conditions that I would impose.

13                  Mr. Griffin states -- his counsel states on

14      Mr. Griffin's behalf he was never asked to leave the area by

15      police and he exited peacefully.

16                  This is not a crime in which you get to enter as

17      far into the Capitol grounds as you like until you're told

18      not to.   And if you're doing it politely, that makes it no

19      less of a crime.     That is a crime.     It's not the means by

20      which you enter; it's the very fact that you entered.           These

21      are sacred institution of our nation, and they are not ones

22      in which people can just come either in a mob or singularly

23      go in and enter those areas without permission.

24                  The statements in particular I think are

25      concerning because -- and I will discount -- the Government
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 34 of 64        34


 1      in its detention memorandum raises what they describe as

 2      inflammatory, racist advocacy.       I don't think that's

 3      relevant, frankly, at all here.       The Defendant is entirely

 4      within his rights to think any of those things that he wants

 5      to.

 6                  However, where I have to then focus is on the

 7      nature of the charged offense, which is the entering

 8      unlawfully of the Capitol.      And then I look at the language

 9      that the Defendant used previously and afterwards.          There is

10      evidence proffered by the Government that the Defendant

11      stated, quote, "The only good Democrat is a dead Democrat,"

12      unquote, before then saying afterwards that he didn't intend

13      that physically.

14                  I don't give credit to that "I'm just saying that,

15      is all."   You don't get to say something and then say, "But

16      I didn't really mean it," because why did you say it, then?

17      Words do matter.     Words matter; facts matter.      Here we are,

18      and we have to measure the Defendant by the statements that

19      he says.

20                  He did say -- I think that Mr. Smith provided some

21      context as to why he said he was going to exercise his

22      Second Amendment rights and carry his firearms back here,

23      because his life feels threatened.        In no way is that

24      acceptable.    People need to -- mobs are not okay on either

25      end.   People should never be threatened.        Their families
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 35 of 64      35


 1      should never be threatened.       People should not be in a

 2      situation where they feel they have to turn to firearms

 3      because they're not safe.      That is unacceptable.

 4                  And so I understand and empathize, I think, why

 5      the Defendant felt that way.       However, that is not the

 6      statements that are of primary concern to me.         My primary

 7      concern is that the Defendant said in a video that he posted

 8      after the incident on January 6th that if the Second

 9      Amendment rally on those same steps -- if that happened,

10      that's going to be, quote, "a sad day, because there's going

11      to be blood running out of that building.         But at the end of

12      the day, you mark my word, we will plant our flag on the

13      desk of Nancy Pelosi."

14                  So I see again statements that to me indicate what

15      the Government has said, is that the Defendant's statements

16      show that he does not believe that this in fact was a lawful

17      government that's been in place.

18                  You know, he makes statements about the election

19      being stolen by Chinese entities.        I don't know what that

20      means.   I know that [indiscernible] the Ellipse cases, when

21      someone makes statements like this that are demonstrably

22      false and that are in no way accurate that what happens is

23      we consider whether or not a person needs a mental health

24      evaluation.    And this is no different than people not

25      believing facts or science.       Simply, I have to evaluate
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 36 of 64   36


 1      whether or not that person's competent.

 2                  Here, I believe the Defendant is competent.

 3      Unfortunately, this is a prevailing, apparently, idea,

 4      although false.     And so I don't think that he has competency

 5      issues.   Of course, if there were any, I know the Government

 6      and Mr. Smith would explore it.

 7                  But I go back to the nature and circumstances of

 8      the offense.    Given those statements about the lack of

 9      belief or faith that the Defendant has in this -- in the

10      United States government as it sits today, I don't

11      believe -- I look at essentially the nature of that offense.

12      And I think the nature of that offense is that he's

13      demonstrated that he believes that violence is on the table

14      and that the nature of the offense is exactly what it says

15      it was:   This was an attempt to overthrow the government

16      because he did not believe it was legitimate.

17                  The next factor is the weight of the evidence.

18      The weight of the evidence in this case is strong.

19      Mr. Smith makes what I think is fair arguments to mitigate

20      the seriousness of it:      that there's no evidence that he did

21      go into the building, that he did not harm any police

22      officers.    There's no indication of that and the Government

23      has not proffered that.      So I can only go by what the

24      Government says.

25                  But the Government did proffer that there's video,
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 37 of 64        37


 1      and he also made admissions, that he went past the

 2      barricade.    This is not an optional sort of thing.        When

 3      there is a barricade up, you are not permitted to go

 4      forward.   That is not for the Defendant's choice; that's not

 5      for anyone's choice; it's not for my choice.         We all live in

 6      a system of rules where we have to follow them.          And if we

 7      don't, there are consequences.       Here, there's a consequence.

 8      It is quite clear.

 9                   I don't think any reasonable person could believe

10      that, frankly, climbing up on the steps of the Capitol

11      Building and getting where the Defendant did was in any way

12      lawfully permissible.      I think the Defendant even understood

13      that it wasn't, but he felt that he was justified because he

14      thought that what he was doing was for a greater good.

15      Unfortunately, that is not the way that our democracy works.

16      You do not get to take things into your own hands.          You have

17      to follow the lawful process, just like everyone else.

18      People have lost elections before and we did not have this

19      sort of response.

20                   So I think the weight of the evidence is strong in

21      favor of detention as to the first factor.

22                   I think the history and characteristics of the

23      Defendant -- I've already covered it -- his statements

24      demonstrate to me a lack of faith and belief in the

25      legitimacy of this government.       Therefore, while his lack of
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 38 of 64        38


 1      criminal history, or very minimal, you know, really minor

 2      offenses that aren't ones one would normally consider, I

 3      think those things inure to his benefit.

 4                  And it inures to his benefit the fact that he is

 5      an elected representative.      He of all people understands the

 6      beauty of the American democracy, the beauty of citizens

 7      getting together and choosing who they want to represent

 8      them and then living by the consequences of those elections.

 9      He knows better than anybody.

10                  And I credit him for his public service, and it's

11      something that should be commended.        However, in this

12      instance, the flip side, or these statements that he makes

13      about blood running out of the Capitol, threats to members

14      of Congress, stating that the only good Democrat is a dead

15      Democrat, all of those things demonstrate to me a history

16      and characteristics that warrant in favor of detention.

17                  That is -- and the circumstances of this offense,

18      the unlawful entry into the Capitol Building, all of those

19      things demonstrate to me that his history and

20      characteristics are one where detention is required, because

21      there's no combination of conditions that will cause him to

22      follow through on my orders.       I don't believe that he will

23      believe that those orders are to be respected or followed.

24                  Finally, as to dangerousness, I think I've already

25      covered that.    It's dangerousness of flight risk.        I think
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 39 of 64       39


 1      that the reason is that which we've already stated, that

 2      there is a real risk of flight.       You know, I don't think the

 3      Defendant will follow through on my conditions if he

 4      believes that I am part of this machine of the democratic

 5      process or for whatever reason.       I don't know.     I can't

 6      fathom what it is, because these are not logical thoughts

 7      based in fact.    I don't know.

 8                  But all I can do is go on the facts of what his

 9      actions have been, what his statements have been afterwards.

10      And, far from remorse, he doubled down and continued to

11      believe that what happened on January 6th was appropriate

12      and in fact that another rally was needed, and a rally that

13      only exponentially increased in terms of violence:          his

14      Second Amendment rights.

15                  Defense counsel says:     Well, that rally never

16      happened.    But the rally never happened because of the

17      intervention of the National Guard.        I mean, Washington, DC,

18      was clearly a fortress, so it could not happen.          It was a

19      factual impossibility.      But that does not mean that the

20      Defendant did not still make statements that that was what

21      he wanted to do.     So for those reasons, I think there is a

22      danger.

23                  I would note for the record I believe obstruction

24      of justice is -- rarely is appropriate.         But here, it is

25      also again a basis for detention, where a Defendant does not
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 40 of 64       40


 1      believe in the rule of law and makes threats to people who

 2      are inside the Capitol Building, presumably, or victims of

 3      his crime.    I don't see how there is anything other than

 4      obstruction.    Presumably, the people in the building that he

 5      tried and cajole people to invade could be witnesses in this

 6      matter.   And after, he was -- after the event happened, he

 7      continued to make threats against them.         That sounds to me

 8      like a classic threatening of a witness.

 9                   So I think obstruction -- I don't need to fall

10      back on that, but I do think for the record that that is a

11      basis for detention.

12                   So for all of those reasons, I believe detention

13      is appropriate, as I stated.       You have the opportunity to

14      appeal that to Chief Judge Howell, that finding.

15                   Ms. Iyengar, do we have a date for a preliminary

16      hearing in this matter?

17                   MS. IYENGAR:   We have not agreed upon a date yet.

18                   THE COURT:   Do you want to just -- the Defendant

19      was -- do you want to say the date that he was let go, by

20      the arrest date, or the initial appearance?         What date do

21      you want to go by, Ms. Iyengar?       Why don't we start with

22      that.

23                   MS. IYENGAR:   If we can go by the initial

24      appearance date, that would be our preference.

25                   THE COURT:   Mr. Smith, you tell me.      Do you
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 41 of 64          41


 1      plan -- where do you believe we should go by?         And when are

 2      you hoping to have the preliminary hearing, if you are

 3      seeking to have one now or if you're seeking to continue

 4      this and speak to the Government?        Why don't you let me know

 5      what you want to do.

 6                  MR. DAVID SMITH:    I mean, your Honor, are you

 7      prepared to have the preliminary hearing right now?             Is that

 8      what you're saying?

 9                  THE COURT:   No.   The Government has asked for the

10      14 days, so I'm happy to give the Government 14 days.            The

11      Defendant was arrested --

12                  Ms. Iyengar, when was the Defendant arrested?

13                  MS. IYENGAR:    On --

14                  THE DEFENDANT:     On the 17th.

15                  MS. IYENGAR:    On the 17th.

16                  THE COURT:   Thank you, Mr. Griffin.

17                  So he was not able to have his initial appearance

18      until this date.     I've made a record as to the reasons why.

19      The Government has asked for its 14 days from today, so

20      they've asked to go to the 15th, Mr. Smith.         Can you let me

21      know if you want to do the preliminary hearing then or if

22      you're asking for before then?       Obviously, you'll need time

23      to get discovery and things like that together.

24                  Mr. Griffin, the next hearing will be a

25      preliminary hearing.     That's where the Government has to
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 42 of 64      42


 1      actually put on witnesses.      They can't just go by proffer.

 2      They have to come and you get to put them to their paces,

 3      cross-examine their witnesses.

 4                  And throughout all of this, I want to remind you

 5      that the Constitution guarantees you a right to innocence,

 6      which you do have, which means that myself and any district

 7      judge who takes this matter believes you're innocent,

 8      because the law states that.       Nothing that comes today --

 9      those are simply detention decisions.        That's nothing a jury

10      would ever know and that's nothing that ever factors into a

11      judge's analysis as to whether or not you are guilty or

12      innocent, because we believe you are innocent.          The law says

13      that.

14                  Mr. Smith, when can we have the preliminary

15      hearing, should you seek to have it?        Would you like

16      additional time to get discovery and/or time to speak to

17      Ms. Iyengar about the facts of the case?

18                  MR. DAVID SMITH:    Well, could I ask that

19      Mr. Griffin be heard right now to let me and yourself know

20      what --

21                  THE COURT:   Why don't we put you in a breakout

22      room so that you can speak to him, because I think that

23      would be better.     I don't want to put him on the spot and

24      then get him implicated in his right to silence.

25                  So, Ms. Lavigne-Rhodes, can you put the Defendant
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 43 of 64        43


 1      and both Mr. Smiths into a breakout room?

 2                   THE COURTROOM DEPUTY:    Absolutely, your Honor.

 3                   THE COURT:    So we'll be here, Mr. Smith.      We'll

 4      have our camera off.      But you let us know when you're ready.

 5                   MR. DAVID SMITH:    Thank you, your Honor.

 6                   (Thereupon a recess was taken, after which the

 7      following proceedings were had:)

 8                   THE COURTROOM DEPUTY:    Re-calling Magistrate Case

 9      21-92, the United States of America versus Couy Griffin.

10                   THE COURT:    Mr. Smith, I take it that hopefully it

11      was helpful for you to have an opportunity to speak with

12      your client.

13                   Rule 5.1 indicates that it's 14 days from the

14      initial appearance.       So 14 days the Government has by right.

15      So the earliest we could have our preliminary hearing is

16      February 15th.    Obviously, we could set a status hearing for

17      that day and a preliminary hearing, jointly, and then you

18      can decide, you know, as to that date if that's what you

19      want or if you'd like to go longer.

20                   So I'd like to hear from you what the Defendant

21      would like to do.

22                   MR. NICHOLAS SMITH:    Yes, your Honor.     This is

23      Nicholas Smith.     I'll address both questions.      Good

24      afternoon.

25                   THE COURT:    Good afternoon, Mr. Smith.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 44 of 64       44


 1                  MR. NICHOLAS SMITH:     Okay.   So we'd like February

 2      8th, actually, seven days, for the preliminary hearing.

 3      And --

 4                  MR. DAVID SMITH:    Excuse me a second.

 5                  The Judge just informed us that the Government has

 6      14 days as a right.

 7                  MR. NICHOLAS SMITH:     I understand.

 8                  So our request after having met with Mr. Griffin

 9      is to ask for this.

10                  And the second thing we'd like to note are a

11      couple of -- we'd like to address some of the bases for

12      today's decision, just to make --

13                  THE COURT:   Absolutely.     Yes.   Can we work

14      backwards and first talk about the date?         And then let's

15      come back to that.

16                  MR. NICHOLAS SMITH:     Sure.

17                  THE COURT:   As I understand it, Ms. Iyengar, I'm

18      looking at -- I'll go back to you.        It states under Rule 5.1

19      that the magistrate judge must hold the preliminary hearing

20      within a reasonable time but no later than 14 days after the

21      initial appearance if the Defendant is in custody.          So I

22      understand the law to indicate that by right you can go up

23      to 14 days.    That does not mean you have to.

24                  I want to confirm.     I understand the Defendant's

25      request.   He is in custody.      He's been in custody for a
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 45 of 64           45


 1      little while.    I want to confirm whether or not you can have

 2      a preliminary hearing on the 8th.

 3                  Additionally, I want to know if there's any

 4      indication that you have a grand jury to indict the case

 5      before then, in which case this might moot all of this.           So

 6      any information you can share with us would be helpful.

 7                  MS. IYENGAR:    Sure.

 8                  So I think we don't have any issue with having the

 9      hearing on the 8th.      Because this is a misdemeanor and we

10      would just have to file an information, I think we can most

11      likely get that done before the 8th.

12                  THE COURT:    Great.    Let's start with that.      Let's

13      set the preliminary hearing.        Mr. Nicholas Smith has made

14      the request on behalf of the Defendant.

15                  Ms. Lavigne-Rhodes, can you put on my calendar for

16      February 8th a preliminary hearing?

17                  And let's set it for, should we say, Mr. Smith, if

18      it's all right with you, how about 1:30?         Is that good?

19                  MR. NICHOLAS SMITH:      Yes.   That's good.

20                  MR. DAVID SMITH:    That's fine.     Yes.

21                  THE COURT:    So that works for both Mr. Smiths.

22                  Ms. Iyengar, does that work for you?

23                  MS. IYENGAR:    Yes, your Honor.

24                  THE COURT:    So, Mr. Griffin, we're going to go

25      ahead, as we talked about, with that preliminary hearing.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 46 of 64            46


 1      That's the hearing where you get to -- your lawyers get to

 2      examine witnesses from the Government.        They have to prove

 3      probable cause that you committed the crimes that they've

 4      alleged.    They cannot simply rest on an affidavit from an

 5      affiant who does not appear by facts that the Government

 6      states.    They actually have to get up there and do the work

 7      that the Constitution requires them to do.

 8                  And so now you've heard also from the Government

 9      that they can charge your case before that.         If they do,

10      then the case will be assigned to a district judge.             That's

11      who you would go to before in a trial, likely.          Because it

12      is a misdemeanor, it can go to the magistrate judges by

13      consent.    In fact, many of them may do that.       Just because I

14      am presiding today does not mean it will go to me.          It will

15      go to any one judge of the magistrate judges randomly

16      assigned.    That ultimately is something you will speak to

17      your counsel about and make those decisions.         But if they

18      formally charge the case, there will be no preliminary

19      hearing.

20                  So, Mr. Nicholas Smith, now I'm happy to come back

21      to hear anything that you want to add regarding my findings

22      as to detention.

23                  MR. NICHOLAS SMITH:     Yes.   Thank you, your Honor.

24                  And we understand that the Court has made its

25      decision.    But we thought it might still be useful to the
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 47 of 64         47


 1      Court not just for the sake of the record, but just to

 2      address a couple of the points, because this whole process

 3      has been pretty quick.      There was no reply brief.

 4                  So the first point is that your Honor mentioned

 5      that, to boil down the Government's position for detention,

 6      it's that Mr. Griffin has a fundamental belief that -- in

 7      the illegitimacy of the current government.         And there is

 8      some support in the Government's proffer and its papers that

 9      Mr. Griffin questioned the outcome of the election.

10                  We think the relevant question here is whether

11      there's any evidence or proffer that Mr. Griffin has no

12      respect for or does not believe in the legitimacy of you,

13      your Honor, in the Court.      There is nothing in the record,

14      if your Honor searches it, and in the Government's proffer

15      to suggest that he does not have respect for the Court, that

16      he wouldn't return at the appropriate opportunity.          There's

17      nothing in the record to suggest that he doesn't have

18      respect for the judiciary.      I think, if anything, it might

19      be the opposite in the record.

20                  The second point your Honor made is that this is

21      not merely a trespass case, this is not merely a misdemeanor

22      case, but that this is an organized attempt to overthrow the

23      government.

24                  Your Honor, there's no charge or allegation in the

25      charging statement that this was an organized attempt to
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 48 of 64       48


 1      overthrow the government on the part of this Defendant's

 2      behalf.   So our position would be that that sort of surmises

 3      based on public statements or the public record and would

 4      not be a part of the Government's proffer or a part of the

 5      Government's charging statement and would not be a basis for

 6      denying detention.

 7                  Your Honor pointed out that in our bail

 8      submission, the Defendant suggests that he may have not had

 9      the relevant mens rea to commit the crime.         And your Honor

10      suggested that that does not seem to be the case, based on

11      the Government's proffer.

12                  Mr. Griffin pointed out in his bail submission of

13      what the relevant elements of the offense are under 1752(c).

14      And those include knowledge that the area, the restricted

15      area in which he entered, was one of three very narrowly

16      defined restricted areas, including the White House, which

17      is not present; the Vice President residence, which is not

18      present here; and some area that's designated as an area

19      containing an event of special significance.

20                  The Government has alleged that the area that

21      Mr. Griffin entered on July 6th was an area of special

22      significance or was so designated by any governmental

23      entity.   So what the Government [indiscernible] is an area

24      in which the Defendant knew that a person with Secret

25      Service protection would be at the time he entered the area.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 49 of 64        49


 1                  It's not a statement of fact.       The charging

 2      statement does not make this allegation, your Honor.            So

 3      it's not an evidence of the Defendant's contempt of Court or

 4      belief in the illegitimacy of government to point out what

 5      the elements of the offense are.       And they haven't been

 6      fully alleged.

 7                  As for the statement that there would be blood

 8      coming out of the Capitol, I'm glad your Honor brought this

 9      up, because this is a very important point in the

10      Government's brief.     The Government does accurately quote

11      Mr. Griffin's statement at one point that if there was a

12      Second Amendment rally at some indefinite time, there would

13      be blood from the Capitol.

14                  We have no reason to believe right now that that

15      statement is inaccurate.

16                  But, your Honor, the Government then strings that

17      statement together with a promise that Mr. Griffin is

18      returning to the Capitol to pursue that end.         And there's

19      just no evidence in the record to support that.          And I

20      think, your Honor, it's a little bit of an inappropriate

21      insinuation without any evidence to suggest that Mr. Griffin

22      is making a vow to return to the Capitol to shed blood when

23      there is no evidence to support that.

24                  Your Honor, there's one more point that I think is

25      really important here, which is the Lemon case.          We raised
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 50 of 64         50


 1      the DC Circuit case of United States versus Lemon.          I don't

 2      have the citation right here handy.        But the DC Circuit is

 3      pretty clear that statements that are First

 4      Amendment-protected speech and especially core political

 5      speech simply can't be the basis for the denial of bail.

 6      The statement's pretty unequivocal.

 7                  And if we look at the law and citation and the

 8      First Amendment protections for incitement, the statement

 9      about blood or the caveated statements about Democrats

10      are -- they just clearly fall within First Amendment

11      protection.

12                  So, you know, if we're kind of left without

13      anything in the record to suggest [indiscernible] apart from

14      those statements, there really isn't any element of the

15      Government's proffer that would suggest Mr. Griffin is not

16      going to show up.

17                  And so, you know, if it's possible, we'd like to

18      discuss those points with your Honor, because we don't think

19      they're included in the Government's proffer.         But we

20      recognize that your Honor's made a decision.

21                  THE COURT:   Thank you, Mr. Smith.

22                  I think, again, you and your co-counsel have

23      really put a lot of thought into these issues and I think

24      you have put together both a legally interesting, but also a

25      factually compelling, case.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 51 of 64        51


 1                  I'll respond to them.     I think that at this point

 2      my decision remains the same; and I think that the

 3      appropriate remedy, if you feel that this record reflects

 4      that you want to have another person make a decision on

 5      this, is to take it up with the Chief Judge.

 6                  I think I'll start with your first point, that the

 7      Court is different than the executive branch and that the

 8      Defendant respects the judiciary.

 9                  You know, I have to go by the proffer.        And so I

10      take what you say as fact and I take what the Government

11      says as fact as well.

12                  What they do is you look at a symptom.        If there

13      are enough symptoms, it's part of a disease.         So here, in

14      this instance, they're saying there is one strong indication

15      that the Defendant does not believe in the legitimacy of the

16      government.    Right?   Not just narrowly the executive.

17      Right?   It is difficult to parse out there.

18                  In addition to which, the fact that the Defendant,

19      they allege, went to the Capitol indicates at least from my

20      perspective -- I have to make logical inferences from the

21      facts -- that two-thirds of the government the Defendant

22      does not have -- does not believe is acting lawfully or

23      legitimately.

24                  And so the Government states that their conclusion

25      is:   Why would the Defendant then, to the third branch of
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 52 of 64       52


 1      the government, once it starts doing things that the

 2      Defendant does not agree with or believe in, come to any

 3      different conclusion than he did with the first two branches

 4      of the government, that when they do not listen or do what

 5      he views to be right that he unilaterally gets to decide

 6      what is and is not right and go forward and make his own

 7      decisions?

 8                   So I agree that he has not stated anything

 9      explicitly that he has no lack of faith or belief in the

10      judiciary.    But implicitly, I think a logical inference is

11      that when someone tries to participate in what the

12      Government describes as an insurrection, that he does not

13      believe in the legitimacy of the government.         I think that

14      it's hard to believe how parts of the government can be

15      quarantined from that disease.       It's hard for me to

16      understand how the Defendant would not view that we are

17      just -- we, the Court, aren't part and parcel of the

18      problem -- that does not exist, for the record, again -- but

19      that in his mind does.

20                   So for that reason, I think that still applies in

21      my mind, that how can I believe that there are conditions or

22      a combination of conditions that will function when he does

23      not believe in the people that are creating and promulgating

24      those rules?

25                   You indicated there's no evidence that this was an
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 53 of 64         53


 1      organized attempt to overthrow the government.

 2                  I think that in this case, the Defendant's

 3      statements are quite clear.       You know, I don't have to look

 4      to the simple reality of what occurred on January 6th.          I

 5      can carve out what is the noise that the Defendant might

 6      feel like and people have said about it and look only to his

 7      statements.

 8                  His statement indicates that he was dissatisfied

 9      with what happened on January 6th, that that was an attempt

10      to stop the stealing of the election, which is demonstrably

11      false, not something that occurred and not something the

12      Court has considered, has not found that that has occurred;

13      yet he was so upset still on January 6th that he said he was

14      going to come back for a second bite at the apple.

15                  So in my mind, it was very much an organized

16      attempt to overthrow the government, based on his

17      statements.

18                  I look only to the facts as they are before me.

19      And as I see them, he was part of a concerted effort.           You

20      know, he took a bullhorn.      Now, granted, he took it to give

21      a prayer, which -- there's nothing wrong with that.

22      However, when there is a mob and you are part of that mob

23      and you get a bullhorn, it's hard to say you're not part of

24      what was going on.     You were not some wallflower in an

25      otherwise large event.      You were in the thick of things.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 54 of 64         54


 1      And that's where he was:      He was truly in the thick of

 2      things.

 3                   You know, that goes to the third point.       You said

 4      that knowledge -- that the Government's proved knowledge

 5      that [indiscernible] is of special significance.          It's not

 6      related to the legitimacy of the government.

 7                   I certainly agree that whether or not he believes

 8      the government is legitimate is totally irrelevant as to

 9      whether or not the Government has pled the elements of the

10      offense.

11                   Now, I will note that this is not a hearing to

12      determine whether or not the Government has established

13      probable cause.     You certainly can move to dismiss the

14      complaint.    And that's something that could happen at the

15      preliminary hearing, is that you could demonstrate there was

16      not a sufficient basis to find by probable cause that the

17      crime occurred.

18                   Yet it's of no matter; we should still consider it

19      if the Defendant is unlawfully held.        Absolutely.    Always.

20      We don't wait to do that.      We do that now, because that is

21      the right thing to do, because it is always wrong to hold

22      someone inappropriately or detain them if justice does not

23      militate towards that, because it is so offensive to our

24      system of justice and our system of democracy, our legal

25      justice system, to detain people pretrial.         It is only in
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 55 of 64         55


 1      the most extraordinary of circumstances.

 2                  So I very much [indiscernible] when you say that

 3      the Government has not met its elements of the crime.           I

 4      find this frankly to be the weakest argument that you've

 5      made, Mr. Smith.     I think the other ones, some of them, are

 6      quite compelling, thinking about the Lemon decision in

 7      particular and your first argument.        Here, I just can't get

 8      my arms around it, Mr. Smith.

 9                  And so I don't want to go through a

10      back-and-forth.     I'll just tell you how I ruled, and you're

11      welcome to file on the papers with me or with Chief Judge

12      Howell how, if anything else, he had knowledge that this

13      area is of special significance.       That was the reason they

14      were there on January 6th at the very hour that the

15      Electoral College --

16                  MR. NICHOLAS SMITH:     Your Honor, I hate to

17      interrupt you; but just to be clear, the designation of

18      "special significance" under 1752 has to be made.          And I

19      think it's a stipulation that has been made in this case.

20      So "special significance" is not colloquial; it's actually a

21      designation that's been made by some government entity.             And

22      I think there's actually been reporting that there was some

23      [indiscernible] or anger that these events on the 6th had

24      not been so designated an event of special significance.

25                  So that's the reason we're pointing that out, your
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 56 of 64     56


 1      Honor, not to show that the Defendant had knowledge that

 2      this was an event of special significance, generally

 3      speaking, but that the government in fact had not designated

 4      this event as an event of special significance; and

 5      therefore, 1752(c)(1)(C) does not apply here on its face.

 6                  So I think that's the argument we're making, your

 7      Honor.

 8                  So it appears that for the status of 1752(c) in

 9      this case, the Government has to allege that Mr. Griffin had

10      the knowledge when he entered this area that an individual

11      protected by the Secret Service, who I understand is not

12      members of Congress, was present in the area where he

13      entered, your Honor.

14                  So I don't think this --

15                  THE COURT:   I understood your argument.

16                  MR. NICHOLAS SMITH:     This is an issue that's not

17      really [indiscernible] on in the general allegations of

18      either the complaint or, you know, general understanding or

19      knowledge of the event that took place.         I've never seen the

20      Government's position on how they [indiscernible] by the

21      statute.   This is not a general argument about whether it's

22      appropriate to cross a barricade or whether there might be

23      some other infraction of DC law.       This is a question about

24      whether or not 1752(c) has been satisfied.

25                  And it's clear, I think, if your Honor looks at
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 57 of 64         57


 1      the charging statement, that there is no allegation that the

 2      Defendant knew he entered an area that was covered by

 3      1752(c)(1)(A), (B) or (C).

 4                  So just to be absolutely clear, your Honor, that's

 5      the argument we're making.

 6                  THE COURT:   Understood.

 7                  I think, as I stated before, I'm not going to --

 8                  Ms. Iyengar, I don't need to hear from you.

 9                  I think if you want to brief these issues for the

10      preliminary hearing, that's totally fine.         I think that

11      there's not case law that indicates the definition or, you

12      know, whether or not this is covered.

13                  I understand you're saying it was not invoked as a

14      special event.    I think the argument could be made by the

15      Government -- arguably, it's constructive -- but it is

16      irrelevant to me because, as I've indicated, I think that

17      there is no doubt in my mind, in fact, in anyone's mind,

18      that there was a person protected by the Secret Service who

19      was in that building, which is the Vice President of the

20      United States of America.      It is well-known.     In fact,

21      again, the reason for the protest was to disturb and stop

22      the Vice President from certifying the results of the

23      Electoral College.

24                  So this is not something which normally is

25      relegated to a civics class that few people would know.          In
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 58 of 64         58


 1      fact, it was an international news story.

 2                   So I think that there is a simple-enough basis in

 3      fact from just mere common knowledge, let alone the

 4      knowledge of, again, why was the Defendant there at that

 5      date and time?    It was by his own words to stop the Chinese

 6      theft of the election.      Again, I'm not sure what that means.

 7      But as I understand from the Government it's his statements,

 8      his words.

 9                   And so how would that stop [indiscernible] from

10      the Vice President, which again, it's true that there was no

11      inquiry upon the Defendant if he knew the Vice President was

12      protected by the Secret Service.       But I think that is a

13      reasonable inference that can be made.        The Government can

14      ask that, and I can order that, that there be judicial

15      notice taken of that.      So I think that answers that.

16                   In terms of the blood coming out of the Capitol, I

17      think you make the argument that that didn't happen.            Right?

18      And that's great.     I think we all agree that he did not

19      return.   That is certainly something everyone agrees is to

20      his benefit.

21                   However, I don't credit him for that.       He said it

22      after.    If before January 6th he said those things, it would

23      still be incredibly troubling during January 6th.          But after

24      January 6th, he continued to make statements about what

25      would happen and how what happened on the 6th was -- you
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 59 of 64        59


 1      know, that the job was left undone.        Right?

 2                   So in my mind, when he made those statements, as

 3      inflammatory as they are, and considering the previous

 4      statements he makes, to me the only reason he did not

 5      return, I can infer -- and that's all I can ever do, is

 6      infer from the facts -- is because the National Guard was

 7      invoked, the Mayor brought and called for support from the

 8      National Guard and it was then placed around the Capitol.

 9                   The reason that there was no Second Amendment

10      rally, as he indicated, was because it was physically

11      impossible.    Half the bridges to Washington, DC, were

12      literally closed.     People could not get in.      The Metro was

13      shut down.    This was a war zone.     As such, the fortification

14      by the National Guard and by the government precluded any

15      such event from happening.

16                   But I don't give him credit for that.       He said

17      that he was going to do it.       And again, that just

18      demonstrates a propensity for violence, because I'm not only

19      looking at violence; I'm looking at whether or not he

20      believes essentially in the rule of law.         And my concern is

21      that, based on his statements and his actions, he's not

22      [indiscernible] the Lemon case.       I'll leave it for the

23      pleadings.

24                   I understand that you believe that this is core

25      political speech, being able to say the things that he said.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 60 of 64     60


 1                  I think Ms. Iyengar would [indiscernible] and

 2      certainly plenty of people, that saying the only good

 3      Democrat is a dead Democrat or the blood running out of the

 4      Capitol Building, that that is not.        There are limits on all

 5      rights, on the First through the Tenth of the Amendments and

 6      all that are in the Constitution, as many others.

 7                  That's in addition to his actions.       So this is not

 8      speech alone.    Speech here motivates my understanding of

 9      what his intent was.     What was he trying to do on January

10      6th?   And the Government alleges that this was an attempt to

11      overthrow the government, to stop the lawful progress of the

12      democratic process of which the founders had established.

13                  And his statements seem to corroborate that he

14      viewed this as an illegitimate government that he had to

15      take by any means necessary, including violence, to stop,

16      which means to me, I believe, as there continue to be

17      conditions of release that require him to come and show up

18      before me, that he won't listen to those conditions because

19      he may ultimately decide that those conditions are part of a

20      flawed system that he must go by any means to overthrow and

21      disrupt.

22                  And so for those reasons, I don't think this is

23      political speech.     It is far from it.     These are actions

24      that were taken that are far outside his First Amendment

25      rights.
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 61 of 64       61


 1                   For those reasons, I would say I find that

 2      detention is appropriate and we will have a preliminary

 3      hearing on January 8th -- I'm sorry -- February 8th, as

 4      discussed.    And at that time, if you want to move to

 5      dismiss, I would ask that you file pleadings beforehand in

 6      terms of why you think the elements have not been met.          I

 7      think it would be helpful, frankly.        Those are not well-trod

 8      areas of law.    There is a dearth of case law on much of

 9      this.   And I think that both Mr. Smiths make very

10      [indiscernible] legal arguments.       And so it's an opportunity

11      to hear more about those.

12                   And perhaps there will not be a finding of

13      probable cause.     I don't know.    We'll have to wait until we

14      get there.

15                   Ms. Iyengar, anything from the Government's

16      perspective?

17                   MS. IYENGAR:   No, your Honor.

18                   THE COURT:   Thank you.

19                   Mr. -- I'll go back to Mr. Nicholas Smith,

20      although it looks like Mr. David Smith is going to speak.

21      Either one.

22                   MR. DAVID SMITH:     Judge, I just have a question

23      for you.

24                   THE COURT:   Sure.

25                   MR. DAVID SMITH:     I've never done a Zoom hearing
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 62 of 64         62


 1      before, believe it or not, in the court.          I'd like to order

 2      the transcript of this hearing.        Can you --

 3                   THE COURT:   Ms. Lavigne-Rhodes will follow up with

 4      you offline.    She can help you.      Is that right,

 5      Ms. Lavigne-Rhodes?

 6                   THE COURTROOM DEPUTY:     Absolutely.

 7                   THE COURT:   She's the best.    She can do anything.

 8      She'll follow up with you via email to confirm your ability

 9      to get the rush transcript.

10                   MR. DAVID SMITH:   Is that your courtroom deputy?

11                   THE COURT:   She's my boss, my inspiration.        But

12      yes.   She's also my courtroom deputy.

13                   MR. DAVID SMITH:   Great.    Okay.     Should we call

14      her or email her?

15                   THE COURT:   She'll email you, if that's all right,

16      Mr. Smith.

17                   MR. DAVID SMITH:   Yes.    We'd like to order it as

18      soon as possible in order to have it available for any

19      future court proceeding.

20                   THE COURT:   I see the court reporter furiously

21      typing away.    So I'll know that she will -- they'll be able

22      to coordinate your getting that, if not today, immediately.

23                   MR. DAVID SMITH:   Thank you so much.

24                   THE COURT:   Mr. Nicholas Smith, anything else from

25      your end?
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 63 of 64        63


 1                  MR. NICHOLAS SMITH:     Nothing else.    Thank you for

 2      the explanation, your Honor.       Thank you.

 3                  THE COURT:   Of course.    Yes.     Thank you both.

 4                  Thank you, everyone.

 5                  Mr. Griffin, as I said, I know this is obviously

 6      not the result you were hoping to hear.         But the legal

 7      process will continue.      You'll have your appeal.      You'll

 8      have the hearing upcoming.      So we'll go forward with this

 9      case and you'll continue, as I said, to be viewed to be

10      innocent because that is what you are under the eyes of the

11      law.

12                  So thank you all.     To the parties, thank you for

13      your briefing.    Have a good evening.

14                  MR. DAVID SMITH:    Thank you.

15                  (Proceedings concluded.)

16

17

18

19

20

21

22

23

24

25
     Case 1:21-mj-00092-ZMF Document 9-2 Filed 02/03/21 Page 64 of 64   64


 1                                   CERTIFICATE

 2

 3                            I, LISA EDWARDS, RDR, CRR, do hereby

 4      certify that the foregoing constitutes a true and accurate

 5      transcript of my stenographic notes, and is a full, true,

 6      and complete transcript of the proceedings produced to the

 7      best of my ability.

 8

 9

10                            Dated this 2nd day of February, 2021.

11

12                      /s/ Lisa Edwards, RDR, CRR
                        Official Court Reporter
13                      United States District Court for the
                          District of Columbia
14                      333 Constitution Avenue, NW, Room 6706
                        Washington, DC 20001
15                      (202) 354-3269

16

17

18

19

20

21

22

23

24

25
